UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1675


CHARLES EDWARD WALKER,

                Plaintiff - Appellant,

          v.

FEDERAL RESERVE BANK OF RICHMOND,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:12-cv-00121-JAG)


Submitted:   September 27, 2012           Decided:   October 1, 2012


Before MOTZ, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Edward Walker, Appellant Pro Se.       David E. Nagle,
Crystal L. Norrick, JACKSON LEWIS, LLP, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Charles     Edward      Walker        appeals     the   district   court’s

order dismissing his claims against the Federal Reserve Bank of

Richmond and    has    filed      a    motion     for    appointment     of   counsel.

Limiting our review to the issues raised in Walker’s informal

brief,   see   4th    Cir.   R.       34(b),     we   deny    Walker’s   motion   for

appointment    of     counsel         and       affirm     the     district    court’s

order.   See Walker v. Federal Reserve Bank, No. 3:12-cv-00121-

JAG (E.D. Va. May 10, 2012).                    We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                          AFFIRMED




                                            2